DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

Reopened under the Quick Path IDS Program
Examiner notes that this application has been reopened under the Quick Path IDS Program after payment of the issue fee upon consideration of the JP 2018-023758 A reference that was cited in the Japanese Office Action that was cited in the October 11, 2022 IDS. Examiner notes that US 2018/0036509 is the equivalent of JP 2018-023758 A.

Drawings
Figure 9 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description:

-The static friction coefficient data for Comparative Example 1 (indicated as a diamond), as specified in [0117], is not present on the graph

-The static friction coefficient data for Comparative Example 2 (indicated as a cross [or x]), as specified in [0117], is not present on the graph

-The static friction coefficient data for a coating film made of PVC (indicated as an asterisk), as specified in [0117], is not present on the graph

Specification
The disclosure is objected to because of the following informalities:
	The disclosure is objected to because of the following informalities: in paragraph [0118] (specifically on pp. 36) — the recitation “As indicated by a square (◊) plotting in Fig. 9, the static friction coefficient of the coating film of Comparative Example 1” is objected to, as the recitation of ‘square’ should be amended to ‘diamond’ per the preceding paragraph [0117] specifying that Comparative Example 1 is represented by a diamond.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Examiner notes that a similar “scope of enablement” rejection was made in the Office Action mailed March 21, 2022 in similar application 17/212,857. Note that items a.-f. as identified in the “scope of enablement” rejection in application 17/212,857 have been included below, with item c. removed, for the reason provided in place of item c.

	Examiner notes that the “scope of enablement” rejection was withdrawn in response to Applicant’s amendments in claim 1 in the Amendment filed June 21, 2022 in 17/212,857, which consisted of:

(a) specification of the rubber of the rubber composition as “addition reaction type silicone rubber”,

(b) adding “about 0.1” as the minimum value of the range of “between about 0.1 and 0.5”,

(c) the following recitation was added describing the particles as particles “that form surface irregularities to reduce a static friction coefficient of the coating film”, 

(d) the normal force during the testing being specified as 2N (this is already in claim 1 of the current application), and 

(e) specification of the number of voids per unit area as recited at the end of claim 1 of 17/212,857.

	Examiner suggests adding items (a), (b), (c) and (e) identified above for consistency with the amendments in claim 1 in 17/212,857, and for consistent handling of the “scope of enablement” rejection in this application and 17/212,857. 

	Examiner further notes, that in regard to claim 2, that the “scope of enablement” rejection was withdrawn in response to Applicant’s amendment in claim 2 in the Amendment filed June 21, 2022 in 17/212,857, which was amending the open-ended range of “0.3 MPa or more” to “between about 0.3 MPa and 0.7 MPa”.

	Examiner suggests amending the open-ended range of claim 2 to “between about 0.3 MPa and 0.7 MPa” for consistency with the amendment in claim 2 in 17/212,857, and for consistent handling of the “scope of enablement” rejection in this application and 17/212,857. 

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for: a molded article having a coating film formed on the inner or outer surface which exhibits (i) a static friction coefficient of 0.5 to as low as 0.14 (see Table 1 on page 26), and after exposure to the claimed “wiping off’ testing criteria exhibits (ii) a difference in the static friction coefficient of not greater than 0.1, where said coating film is formed from, specifically, (A) an addition-type silicone rubber (specifically Silmark™, Shin-Etsu) in an amount of 100 parts; (B) silicone resin particles having an average particle diameter of 5 um (specifically X-52-1621, Shin-Etsu) in an amount of 120 to 150 parts; (C) a crosslinking agent (specifically CATM™, Shin-Etsu) in an amount of 8 parts; (D) a platinum-based curing catalyst (specifically CAT -PL-2, Shin-Etsu) in an amount of 0.3 parts; and (E) in the presence or absence of hydrophobic fumed silica nanoparticles (specifically Aerosil® R972, Nippon Aerosil Co., Ltd.) in an amount of 0.1 parts; wherein (F) the coating film thickness is from 55 to 60 um and (G) the material of the tube body upon which the coating film is formed is a silicone rubber (specifically KE-541-U, Shin-Etsu) [see at least 0090-0095; Table 1 on page 26],

does not reasonably provide enablement for a coating film (of the hollow tube) exhibiting (i) a static friction coefficient which is lower than 0.14, including infinitesimally small (i.e., the claimed range does not recite a lower bounds), and exhibiting (ii) as set forth above, wherein said coating film is formed from any rubber (e.g., EPDM, SEBS, SIBS, fluoroelastomers, polyisoprene, etc. ; vulcanized or non vulcanized), in any amount relative to the other components in the coating film; the particles being of any material (e.g., organic, inorganic, thus: metals, metal oxides, polymers, etc.) in any amount relative to the other components in the coating film; the underlying tube main body being formed from any material; and the coating film including any other additional components or additives that may or may not necessarily aversely or beneficially affect the static friction coefficient, as is the scope of instant claim 1, without undue experimentation.

	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with claim 1.

	Applicant is directed to MPEP 2164, and specifically 2164.01, 2164.01(a), and 2164.08 regarding the analysis of whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims —i.e., the analysis of the breadth of the scope of the claim with respect to whether one skilled in the art would be able to make and use the invention across the entire scope of the claim, without undue experimentation.

	The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v Hyde, 242 US. 267, 270 (7916) which posited the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPOQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737,8 USPO2d at 1404 (Fed. Cir, 1988). See also United States v. Telectronics, Inc., B27 F.2d 778,785, 8 USPO2d 1217, 1223 (Fed.Cir.
1988) (The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).

	Upon applying the test factors (MPEP 2164.01 (a)) for determining whether undue experimentation would be required to make and/or use the invention commensurate in scope with claim 1, itis the Examiner’s position that undue experimentation would be required because:

a. 	The breadth of the claim is vast such that the hollow tube main body (upon which the coating film is formed) can be formed from any material (e.g., metals; metal oxides; ceramics; polymers including thermosets, thermoplastics, crosslinked or non-crosslinked elastomers; and any hybrid or composite material) which may include any amount of modifying or additive components therein, of which themselves may be formed from any material. The coating film can be formed from any rubber composition (e.g., EPDM, polyisoprene, chloroprene, polybutadiene, styrene-butadiene, nitrile rubber, epichlorohydrin, etc.), and may include any modifying or additive components therein, in any amount. Similarly, the particles may be any material (e.g., sand, mica, pebbles, comminuted recycled asphalt, calcium carbonate, carbon nanotubes, glass fibers, etc.) having any particle size or shape, included in any amount in the rubber composition.

b. 	The breadth of the claim is also vast in that the claimed static friction coefficient may encompass values that are near-zero (i.e., infinitesimally small), as the range therefor is not limited by the claim, where the state of the art is such that itis generally understood that rubber surfaces (as is the breadth of the claim, given that no particular rubber is claimed) exhibit a degree of tack (“tacky”, “tackiness”) typically associated with (relative) degrees of friction that would not be considered by one of ordinary skill as approaching infinitesimally small values. In fact, Applicant’s specification [0015] states that silicone rubbers (not clear if condensation-type or addition-type) exhibit low “slidability” and the aforesaid tacky surface.

c. 	(item c from the rejection in 17/212,857 has been removed, since the “friction partner” and the normal force of 2N is identified in claim 1 of the instant application: the “friction partner” is “another body coated with the coating film”, lines 8-9 of claim 1 of instant application)

d. 	The amount of direction provided by the inventor, as set forth in the afore cited portions of the specification (but not limited thereto), is very little such that only one specific addition-type (i.e., platinum-cured) silicone rubber in a specific amount range; specific silicone-based particles (resin or rubber) (and optionally including fumed silica particles), both having specific particle size ranges and included in the addition - type silicone in specific amounts; wherein the silicone rubber is crosslinked, are disclosed as capable of forming the coating film exhibiting (i) a static friction coefficient within the claimed range and (ii) the difference in the coefficient after being subject to the claimed testing criteria. The specification does not disclose nor contemplate the use of other materials for any of the aforesaid, as are encompassed within the broad scope of claim 1.

e. 	The existence of working examples: as set forth above, the specification does not provide any examples outside of the scope of the aforesaid (A)-(G) above [see Table 1, page 26]— e.g., the specification does not provide any working examples where the rubber component is polyisoprene; and further, provides working examples which utilize only a single species of the (preferred) addition-type silicone rubber (i.e., Silmark™), thus no other addition-type silicone rubbers were tested.

f. 	In view of test factors (a)-(e) above, it is clear that the quantity of experimentation needed to make or use the invention commensurate in scope with that of claim 1 would be at least undue, if not vast. In other words, one of ordinary skill would need to test thousands, if not tens of thousands (if not more) of materials (and test methods/materials for static friction coefficient), encompassing near-infinite combinations thereof (e.g., many rubber compositions including many rubber species; many particle species, sizes, and amounts; also in consideration of any other additives that may adversely or beneficially affect the static friction coefficient, i.e., lubricants such as boron nitride, in any amount), in order to determine which combination(s) of material(s) would result in the claimed (i) and (ii) above.

	In light of the test factor analyses set forth above in accordance with the aforecited MPEP sections, itis evident that it would require undue experimentation for one of ordinary skill in the art to make or use the full scope of the invention as encompassed by claim 1.

	Claims 2-5 and 7-12 are rejected for being dependent upon claim 1.

	In further regard to claim 2, it is noted that claim 2 recites the adhesion strength between the molded article main body and the coating film being 0.30 MPa or more (i.e., does not define a boundary for the upper end of the range of adhesion strength). The specification, while being enabling for an adhesion strength as high as 0.44 MPa and/or 0.7 MPa [Table 1 on page 26; 0031], specifically a tensile shear strength between the coating film and the material of the underlying tube body (of which is specifically a silicone rubber KE-541-U, Shin-Etsu) having an adhesive applied therebetween (specifically a silicone-based adhesive KE-45, Shin-Etsu) [0091; 0092, 0103, 0104; Figs. 5 and 6], wherein the coating film and the tube main body are in accordance with (A)-(G) as set forth above, does not reasonably provide enablement for the aforesaid adhesion strength being higher than 0.44 and/or 0.7 MPa, as claimed, such as on the order of magnitude of tens, hundreds, or thousands of MPa, let alone an undefined (i.e., infinitesimally high) adhesion strength in view of the breadth of the claims 1 and 2 relative to (A)-(G) as disclosed, without one of ordinary skill in the art having to partake in undue experimentation.

	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with claim 2.

	The test factor analyses set forth above regarding claim 1 are applicable to claim 2 (given the dependency) in a substantially identical manner and are therefore incorporated herein by reference (and thus not repeated for the sake of brevity of the Office Action). In short, the breadth of claim 2 is vast such that the adhesion strength can be infinitesimally large, any adhesive may be utilized between the tube main body and the coating film for increasing the adhesion, and the adhesion strength may be measured in any manner; the guidance provided by the inventors and/or the existence of working examples with respect to obtaining a large adhesion strength is/are not disclosed and/or minimal — the materials utilized are as set forth above in the rejection of claim 1, and only a single adhesive was tested; and thus the quantity of experimentation needed would be vast such that one of ordinary skill would need to test hundreds if not thousands of adhesives between the (broadly claimed) coating film and hollow tube body to obtain the claimed (extremely or infinitesimally large) adhesion strength, as well as utilizing different methods for ascertaining said strength value.

	In view of the foregoing, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the full scope of the invention as encompassed by claim 2 (as dependent upon claim 1).

	In order to overcome the rejections under 35 U.S.C. 112(a), it is respectfully suggested by the Examiner to amend claims 1 and 2 to include the specific materials and methods utilized in the disclosure as discussed in detail above, in order to properly place the claimed invention commensurate in scope with that which is disclosed (note amendments in claims 1 and 2 in the Amendment filed June 21, 2022 in 17/212,857 identified above that overcame the 35 U.S.C. 112(a) rejection).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Examiner notes that a similar indefiniteness rejection of claim 10 was made in the Office Action mailed March 21, 2022 in similar application 17/212,857. 

	Examiner notes that the indefiniteness rejection was withdrawn in response to Applicant’s amendments in claim 10 in the Amendment filed June 21, 2022 in 17/212,857, which consisted of:

(a) adding “visible at a magnification level of 1000X in a 40 µm x 40 µm area”

(b) adding “in four different areas”,
 and
(c) adding “in the four 40 µm x 40 µm areas” and “of the four 40 µm x 40 µm areas” in the last 3 lines of claim 10.

	Examiner suggests adding items (a), (b) and (c) identified above for consistency with the amendments in claim 10 in 17/212,857, and for consistent handling of the indefiniteness rejection of claim 10 in this application and 17/212,857. 

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite, as it is unclear whether the number of particles per unit area for calculation of the number distribution is required to be from a plurality of portions of the surface, as recited by “is measured in any plurality of parts of the surface of the coating film’; or if the claimed number distribution can simply be obtained by a single portion of the surface (i.e., not determined via calculation based on multiple portions).

	Further, given that the size of the particles is not recited in the claim, nor claim 1 upon which claim 10 is dependent, the claim is further unclear based on the “part of the surface” which is being assessed not having a defined surface area, i.e., “per unit area”. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. In other words, if the particle size were (e.g.) 8 um (of which is within the range recited in now-cancelled claim 6 and the range disclosed in the specification), given that the unit surface area for the part of the surface which is being analyzed (i.e., “per unit area”) is not defined by the claim, a unit surface area may be so small that it encompasses an entirety of the particle. As such, itis clear that the unit surface area for analysis of the number distribution cannot be arbitrary, otherwise, the required value of 5% or less for the number distribution would also be arbitrary.

	Applicant’s specification indicates that under a magnification level of 1,000X, four different areas, each having a size of 40 m2, were analyzed in calculating the number distribution [0113-0115]. In order to overcome the issue, the Examiner respectfully suggests amending the claim to include the foresaid such that the unit surface area and thus the number distribution would no longer be arbitrary. For examination on the merits, the Examiner is interpreting claim 10 in accordance with the aforesaid/aforecited portion of the specification — that is, where the unit area for analysis is 40 m2, and the number distribution is calculated from analysis of four different samples of the aforesaid unit area.

	In regard to claim 11, the recitation “5/40 µm square” renders the claim indefinite because it is unclear if the recitation “5/40 µm square” is intended to recite (a) 5 voids per 40 µm2 or (b) 5 voids per 40 µm x 40 µm (40 µm times 40 µm), which would be 1600 µm2. Examiner notes that interpretation (a) would likely be the more reasonable interpretation (the pronunciation of “5/40 µm square” would be interpreted as 40 µm2, but Examiner notes that claim 10 in Ap. No. 17/212,857 recites “5 in a 40 µm x 40 µm area”, which unequivocally recites interpretation (b), which is 1600 µm2. This point of confusion must be resolved.

	Appropriate action is required.

Claim Rejections - 35 USC §§ 102 /103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashimura et al. (US 2018/0036509; “Kashimura”).
Claim 1 (and its dependent claims) is a product-by-process claim due to the recitation “molded” in “molded article” (line 1) and in “molded article main body” (line 2). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to independent claim 1, Kashimura teaches an article having structural and compositional characteristics that correspond to all of the structural and compositional limitations that are positively recited (required) by the language of claim 1 for the following reasons:
	Kashimura discloses a medical tube (which is an article) comprising a main body (item 4 in Fig. 1, 3, 4A and 4B) and a coating film (item 6 in Fig. 1 and 3, item 16 in Fig. 4A, and item 26 in Fig. 4B) covering (and being adhered to) the outer surface of the hollow tube main body [Abstract; 0006-0010, 0018, 0019, 0021, 0050-0053 and 0058 and accompanying description of Fig. 1, 3, 4A and 4B]. The coating film comprises a rubber composition including (i) a silicone rubber, and (ii) at least one of silicone resin microparticles, silicone rubber microparticles, and silica microparticles (0010) (in regard to claims 3 and 4). The average particle diameter of the microparticles is most preferably from 4-10 microns (0044), which is within the claimed range of 1 to 10 microns. The dried coating film exhibits protrusions on the surface thereof formed from/by the microparticles, as well as cavities amongst the protrusions/microparticles [0005, 0010, 0039, 0041-0047, 0050, 0052, 0053].

	The coating film exhibits a static friction coefficient of 0.16, and after having been subject to a “wipe-off resistance” test which is similar or substantially similar to that which is claimed (nonwoven cloth having a length of 50 mm soaked with ethanol repeatedly wiped on the surface of the coating film 75 times per minute at a wiping load of 0.3 kg), exhibits a static friction coefficient of 0.18 (after 10,000 repetitions of wiping) [0053, 0068, 0073, 0077, 0078, 0080].

	In a substantially identical manner to Applicant’s claimed and disclosed coating film, the microparticles: (i) have a hardness higher than the hardness of the silicone rubber [0043] (in regard to claim 5); (ii) have a most-preferred average (spherical) particle size of 4-10 um [0044, 0046, 0053] (as claimed in now-cancelled claim 6, and as disclosed in Applicant’s specification);; and (iii) are included in an amount of 10-50 mass% [0045, 0046, 0053, 0068]. Also, the coating film thickness is from 3-50 um [0052]. (See Applicant’s specification [0046, 0047, 0079, 0080; claims 3-8]), a range that falls within the claimed range of 3 to 100 microns in claim 7.

Additionally, Examiner notes that there is no difference (including no structural or compositional difference, and also including no unobvious differences) between the combination of sheath 4 and coating 6/16/26 of Kashimura and a “molded article” comprising a “molded article main body” and a “coating film covering a surface of the molded article main body” as claimed in claim 1 of the instant application.

Since Kashimura teaches an article having structural and compositional characteristics that correspond to all of the structural and compositional limitations that are positively recited (required) by the language of claim 1, Kashimura teaches an article that appears to be at least substantially identical to the claimed article. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	Additionally, in regard to the claimed wiping resistance of the molded article in the last 8 lines of claim 1, since Kashimura teaches an article having structural and compositional characteristics that correspond to all of the structural and compositional limitations that are positively recited (required) by the language of claim 1 as discussed above, and given that the initial static friction coefficient of the coating film is within the claimed range; given that the coefficient increases by only 0.02 after 10,000 repetitions of the wiping test; and given that the microparticles (species; mass amount in silicone rubber; particle size) and coating film (silicone rubber, coating thickness) are substantially identical and/or identical to Applicant's claimed medical hollow tube, there is a reasonable expectation that the coating film of the medical hollow tube of Kashimura would have inherently exhibited a difference in the static friction coefficient after the claimed wiping test (20,000 repetitions at a speed of 80-120 times/min) of not more than 0.1, absent factually-supported objective evidence to the contrary (see MPEP 2112(V);2112.01(I), (Il)). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.

	As such, the medical hollow tube of Kashimura as set forth above anticipates/reads on all of the limitations of claim 1.

	Regarding claim 2, given that the medical hollow tube of Kashimura, set forth above in the rejection of claim 1, is substantially identical to Applicant’s claimed medical hollow tube; and additionally in view of Kashimura explicitly disclosing that an adhesive agent (e.g., silane coupling agent) may be provided between the underlying body and the coating film to increase the adhesion therebetween [0086], in either instance, there is a reasonable expectation that the adhesion strength between the tube main body and the coating film of Kashimura would have inherently been 0.30 MPa or greater, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I),(Il).

	Regarding claim 3, as set forth above in the rejection of claim 1, Kashimura discloses that the rubber component is a silicone rubber (0009).

	Regarding claim 4, as set forth above in the rejection of claim 1, Kashimura discloses that the rubber component is a silicone rubber microparticle, and the microparticles are selected from silicone resin-, silicone rubber-, or silica microparticles (0010).

	Regarding claim 5, as set forth above in the rejection of claim 1, Kashimura discloses that the microparticles have a higher hardness than the silicone rubber of the coating film (0011).

	Regarding claim 7, as set forth above in the rejection of claim 1, the thickness of the coating film is from 3-50 um (0015), which is within (and defines the same lower boundary of) the claimed range.

	Regarding claim 10, given that the medical hollow tube of Kashimura, set forth above in the rejection of claim 1, is substantially identical or identical to Applicant's claimed medical hollow tube in the aforesaid manner(s), there is a reasonable expectation that the number distribution of the microparticles in the surface of the coating film (based on analysis of four sections of the surface of the coating film, each of which has a surface area of 40 um (see rejection and interpretation of claim 10 under 35 U.S.C. 112(b) above) would have inherently been not more than 5%, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)), (II)}). Additionally or alternatively, the aforesaid inherency rationale is further evidenced by Figure 2C of Kashimura, of which exhibits numerous 40 µm2 areas having no black dots (identified therein as being cavities, i.e., voids) [0041].

	Regarding claim 11, the rejection of claims 1 and 10 set forth above read on the limitations of claim 11 (see MPEP 2112(V); 2112.01 (I), (II)). Additionally or alternatively, similar to the position taken above, upon even a cursory review of Figure 2C of Kashimura, there are numerous µm2 areas which do not exhibit any cavities (i.e., voids), or exhibit less than 5 cavities in the aforesaid areas, on the surface of the coating film.

	Regarding claim 12, main body (item 4 in Fig. 1, 3, 4A and 4B) is a hollow tube main body, it would be hollow if it were not surrounding the electric wires 3, and item 4 in-and-of-itself is therefore a hollow tubular body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kashimura as
applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Dowling (US 2008/0183262; “Dowling”).

	Regarding claim 8, Kashimura discloses the medical hollow tube set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 

	Kashimura does not explicitly teach the hollow tube main body (upon which the silicone rubber coating film is formed) comprises a silicone rubber, as claimed.

	However, Kashimura discloses/teaches (i) that the coating film of the medica/ hollow tube is formed from the silicone rubber composition (as discussed above and disclosed throughout Kashimura), where it thus logically flows that silicone is suitable for use in medical hollow tubes (see MPEP 2144.07); (ii) that the medical tube can be utilized for catheters (of which are recognized as capable of and typically used for introducing or removing substances into the body), in addition to recognizing that silicone rubber has a low impact on physiological tissue [(0004, 0058]; (iii) that the underlying sheath (in relation to the “cable” embodiment also taught therein alongside the medical tube) upon which the silicone rubber coating film is applied and adhered to may be formed from, inter alia, silicone rubber [0035] (see MPEP 2131 .02(Il)), wherein said cable may be a medical cable [0057]; and (iv) discloses an explicit example where the aforesaid sheath material upon which the silicone rubber coating film is formed is silicone [0067].

	In addition to the foregoing disclosure/teachings (i)-({iv) of Kashimura, Dowling teaches that silicone rubber tubes or lumens are widely used in medical applications [0004], including in catheters [0014], due largely in part to low toxicity, high thermal stability, good moisture resistance, excellent flexibility, and good adhesion to various substrates [0004]. Dowling also teaches that silicone rubber may be disposed on and in contact with another layer of the silicone rubber in multilayer tubing fashion [0007, 0009].

	Kashimura and Dowling are both directed to hollow medical tubes formed from silicone rubber compositions, suitable for use as catheters.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the main body of the medical hollow tube from silicone, as logically and/or implicitly taught by Kashimura in all of (i)-(iv) above — silicone rubber would have been recognized as suitable for use in medical hollow tubes (see MPEP 2144.07), suitably adhered to other silicone rubbers for use in medical applications, and exhibits a low impact on physiological tissue; also in view of the teachings of Dowling — that silicone rubber would have been recognized by one of ordinary skill as suitable for use as the main body of medical tubing, including catheters (see MPEP 2144.07), and/or in order to have benefits from low toxicity, high thermal stability, moisture resistance, and excellent flexibility.

	As modified, the main body of the hollow medical tube of Kashimura would have been formed from silicone rubber, thereby reading on the limitation of claim 8.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kashimura as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Dowling (cit. above) and Jenkins (“What's the Difference Between Platinum and Peroxide Curing?” Silicone Engineering, 19 June 2015, https://silicone.co.uk/news/difference - platinum-peroxide-curing/; hereinafter “Jenkins”; copy provided herewith).

	Reynolds Advanced Materials (“Platinum-Cure Silicone”, accessible 14 July 2014 https://web.archive.org/web/201 40714225022/http://www.reynoldsam.com:80/product - category/platinum-silicone/; hereinafter “Reynolds”; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.

	Regarding claim 9, Kashimura discloses the medical hollow tube set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).

	Kashimura does not explicitly teach the use of an addition reaction-type silicone rubber in the coating film; and moreover, according to Applicant's specification [0099], Kashimura [0053] teaches the use of a condensation reaction-type silicone rubber.

	Jenkins [pp.1-2] teaches that platinum-cured silicones: are preferred for use in the medical sectors as they are viewed as “cleaner” relative to peroxide cured silicones; produce sheets and tubes which are clear such that visibility through the material is capable; and exhibit better physical properties such as tensile strength and tear strength over the aforesaid peroxide-cured silicones. One of ordinary skill in the art recognizes, as evidenced by Reynolds, that platinum-cured silicone is also commonly referred to as “addition cure silicone’, i.e., “addition reaction-type silicone” [pp. 1].

	Dowling teaches that addition reaction-type silicones that are platinum-cured (as well as peroxide-cured silicones) are suitable for use in forming silicone rubber tubes and lumens in medical applications, including multilayer tubes therefor; as well as exhibit the aforesaid benefits recited above in the rejection of claim 8 [0004, 0005, 0009, 0010, 0039] (see MPEP 2144.06(Il); 2144.07).

	Kashimura and Jenkins are both directed to the use of silicone rubbers in medical applications. Kashimura and Dowling are both directed to hollow medical tubes formed from silicone rubber compositions.

	In view of the teachings of Jenkins and Dowling set forth above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an addition reaction-type silicone (i.e., platinum cured silicone), taught by Jenkins and Dowling, as the silicone rubber of the coating film of the hollow medical tube of Kashimura, (i) in order to benefit from a “cleaner” silicone and/or increased tensile and tear strength and/or the ability to see through the coating layer (as taught by Jenkins); (ii) as the aforesaid addition reaction-type silicone would have been recognized prior to the effective filing date as suitable for use in medical tubing including multilayer catheters and/or functionally equivalent to other silicone rubbers for the aforesaid intended purpose/use, where an express suggestion (in the prior art) is not necessary to substitute one equivalent component for another (see MPEP 2144.06(Il); 2144.07); (iii) and/or to benefit from any of the advantages of addition reaction -type silicones taught by Dowling, including low toxicity, high thermal stability, good moisture resistance, excellent flexibility, and good adhesion to various substrates.

	As modified, the silicone rubber of the coating film of Kashimura would have been formed from an addition reaction-type (i.e., platinum cured) silicone, thereby reading on the limitations of claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 10 of copending Application No. 17/212,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 1 of the instant application, the combination of claims 1, 9 and 11 of the instant application encompass claim 1 of the reference application.
Additionally, Examiner notes that there is no difference (including no structural or compositional difference) between the combination of the hollow tube main body and the coating film of the reference application and a “molded article” comprising a “molded article main body” and a “coating film covering a surface of the molded article main body” as claimed in claim 1 of the instant application.
While the instant application does not recite that the particles form surface regularities to reduce a static friction coefficient of the coating film, since claim 1 of the reference application recites a static friction coefficient range of about 0.1 to 0.5 one of ordinary skill in the art would have reasonably expected that the recited surface irregularities of claim 1 of the reference application would have been be necessary to lower the static friction coefficient of the film coating to within the range of 0.1 to 0.5.

Claim 3 of the instant application also corresponds to claim 1 of the reference application.

Claims 2, 4, 5 and 7-10 correspond to the respective dependent claims of claims 2, 4-7 and 10 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788